Title: To George Washington from Mordecai Gist, 15 December 1780
From: Gist, Mordecai
To: Washington, George


                        
                            Dear Sir,
                            Annapolis 15 Decemr 1780
                        
                        Yesterday the General Assembly of the state pass’d an Act to call in the Continental & states money
                            at Forty for One, and an order to give a better circulation to the New Currency no Continental money is to be issued in
                            payment for any contract after the 20th March Next. The  Law is repealed—a Bill from the House of
                            Delegates for the Confiscation of British property is now before the senate and is generally believed will pass.
                        They have Authorizd an Officer of Major Lees Legion to purchase sixty Two Horses for that Corps on the
                            Credit of the state of Maryland from compleating this quota and granting Supplies for the Army. I
                            expect will be adopted Next Month.
                        The Post is Just setting out from this place wch Obliges me to write in hast. I have the Honor to be With
                            perfect Respect & Esteem Yr Excellency’s Mo. Obdt Servt
                        
                            M. Gist
                        
                    